 1                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


 2                                                                Nov 19, 2018
 3                       UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK   C



                        EASTERN DISTRICT OF WASHINGTON
 4
     AMY MARIE B.,                              No. 2:17-CV-00325-SMJ
 5
                              Plaintiff,        ORDER ADOPTING REPORT
 6                                              AND RECOMMENDATION
                 v.
 7
     COMMISSIONER OF SOCIAL
 8   SECURITY,

 9                            Defendant.

10
           Before the Court is Magistrate Judge Dimke’s November 1, 2018 Report and
11
     Recommendation, ECF No. 17, recommending that the Court grant Plaintiff’s
12
     Motion for Summary Judgment, ECF No. 13, and deny Defendant’s Motion for
13
     Summary Judgment, ECF No. 14. Neither party has objected to the Report and
14
     Recommendation. After reviewing the Report and Recommendation, and the
15
     relevant authorities, the Court finds Magistrate Judge Dimke’s decision is correct.
16
     Therefore, the Court adopts the Report and Recommendation in its entirety.
17
           Accordingly, IT IS HEREBY ORDERED:
18
           1.    The Report and Recommendation, ECF No. 17, is ADOPTED in its
19
                 entirety.
20
           2.    Plaintiff’s Motion for Summary Judgment, ECF No. 13, is


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1               GRANTED.

 2         3.    Defendant’s Motion for Summary Judgment, ECF No. 14, is

 3               DENIED.

 4         4.    The Court enters JUDGMENT in favor of Plaintiff REVERSING

 5               and REMANDING the matter to the Commissioner of Social Security

 6               for   further   proceedings   consistent   with      the   Report   and

 7               Recommendation pursuant to sentence four of 42 U.S.C. § 405(g).

 8         5.    All pending motions are DENIED AS MOOT.

 9         6.    All hearings and other deadlines are STRICKEN.

10         7.    The Clerk’s Office is directed to CLOSE this file.

11         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

12   provide copies to all counsel and Magistrate Judge Dimke.

13         DATED this 19th day of November 2018.

14
                       _________________________
15                     SALVADOR MENDOZA, JR.
                       United States District Judge
16

17

18

19

20



     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
